Exhibit 10.7

 

Base Salaries of Named Executive Officers of the Registrant

 

As of March 1, 2005, the following are the base salaries (on an annual basis) of
the named executive officers (as defined in Item 402 (a)(3) of Regulation S-K)
of Old Point Financial Corporation:

 

Robert F. Shuford

        Chairman, President & CEO

        Old Point Financial Corporation

   $ 225,000

Louis G. Morris

        President & CEO

        The Old Point National Bank of Phoebus

   $ 190,000

Cary B. Epes

        Executive Vice President/Chief Credit Officer

        The Old Point National Bank of Phoebus

   $ 136,000

Margaret P. Causby

        Executive Vice President/Chief Administrative Officer

        The Old Point National Bank of Phoebus

   $ 136,000

Laurie D. Grabow

        Executive Vice President/Chief Financial Officer

        The Old Point National Bank of Phoebus

   $ 115,000